Citation Nr: 0935308	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-25 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, 
including duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.

The Veteran (and his wife) provided testimony at a hearing 
held at the RO before the undersigned Acting Veterans Law 
Judge in March 2009.

The Board notes that the September 2005 notice of 
disagreement and the July 2006 statement of the case (SOC) 
included consideration of several other claims which were 
denied in the August 2005 rating decision.  The July 2006 
substantive appeal, however, limited the Veteran's instant 
appeal to the single matter set out on the title page of this 
decision.  As such, the previously adjudicated matters not 
addressed as part of the substantive appeal are not now 
before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran here claims that service connection for an 
acquired psychiatric disorder, to include PTSD, is warranted.  
The Veteran claims that while in Vietnam, sometime in 1968, a 
Captain and Lieutenant, traveling back from a party at Bear 
Cat to Long Binh, wreaked their jeep and died as a result.  
He adds that he assisted the wreaker driver in traveling to 
the scene of the accident, and recovering the bodies.  See 
statement dated in May 2005.  The Board notes that in January 
2007 the Veteran indicated that he was unsure whether this 
accident happened during the time period of the Tet 
Offensive, but that it had occurred sometime in 1968, and 
that he thought that an investigation had followed.  See VA 
Form 21-4138.  

A January 2004 VA mental health clinic treatment note shows 
that PTSD was diagnosed.  The Veteran in the course of the 
evaluation recounted seeing a jeep having been blown up with 
two soldiers inside.  He claimed to have had the task of 
washing the jeep, seeing the "blood and guts."  Similarly, 
in the course of a VA PTSD examination conducted in January 
2007, the Veteran informed the examiner that he had seen the 
remains of a Captain and Lieutenant who had been blown up by 
a land mine.  He added that he had to clean the body parts 
after the accident investigation had been completed.  The 
Veteran also told of an ammunition dump being blown up while 
he was a 1.5 miles away from it.  He stated that this felt 
like an atomic bomb.  He later related this same story as 
part of a January 2007 VA Form 21-4138.  At that time he 
stated that the impact of the explosion had thrown his body 
15 to 20 feet, but that no one was seriously injured.  PTSD 
was diagnosed.  

Personnel records on file show that the Veteran was in 
Vietnam from November 1967 to November 1968, and that he 
participated in the Tet counteroffensive.  

In February 2009 the Veteran supplied VA photographs of the 
jeep in which he claims was wreaked, killing the two 
soldiers.  He also at that time again recounted his account 
of the circumstances involving the deaths of these two 
soldiers.  He added that their bodies were taken to the 93rd 
medical evacuation location.  He had earlier, in May 2005, 
informed VA that the bodies had been transported to the 91st 
medical evacuation location.  

In the course of the hearing conducted by the undersigned in 
March 2009 the Veteran once again reported his claimed 
stressor which involved the jeep accident.  He was with the 
185th Maintenance Battalion at the time.  See page four of 
hearing transcript (transcript).  He provided the name of the 
other soldier who traveled with him to the scene of the 
accident.  See page five of transcript.  He was unsure 
whether the Captain and Lieutenant who had been killed were 
attached to the 185th Maintenance Battalion.  He added this 
accident had occurred between Long Binh and "Bearcat" 
[military base].  See page six of transcript.  The Veteran's 
representative gave the suspected date range of this incident 
as being from June 1, 1968, to July 31, 1968, but added that 
other evidence subsequently submitted may alter those dates.  
See page nine of transcript.  The Veteran also testified as 
to a claimed stressor which involved, as reported before, an 
explosion of an ammunition dump in Long Binh.  He added that 
while he was about five miles away, the explosion seemed like 
an atomic bomb.  See pages 10 and 11 of transcript.  The 
Veteran added that he thought this incident occurred between 
January 30, 1968, and March 30, 1968.  See page 12 of 
transcript.  

The Board observes that the RO has not sought to verify the 
stressor events reported by the Veteran.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2008).

Given the above-discussed in-service stressors information 
supplied by the Veteran, and, particularly, the specific time 
frames provided by the Veteran in the course of his May 2009 
hearing as to these two separate claimed stressors, the RO 
should be given an opportunity to verify the alleged 
stressors.  On remand, the RO should instruct the Veteran 
that he must provide detailed information to permit 
verification or submit other evidence to support his 
assertion about any of the reported events in service.

To this end, VA has a duty to provide a summary of his 
stressor statement to the U.S. Army and Joint Services 
Records Research Center (JSRRC), and ask them to attempt to 
verify a stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  
However, the Veteran also must providedetailed specific 
information about his claimed stressors (to include more 
exact time frames during which these claimed stressors 
occurred) to facilitate verification process.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
obtain additional information or other 
specific details concerning the specific 
circumstances of any claimed service 
stressor.  This additional information 
should include any names or unit 
designations, dates and locations 
concerning the alleged incidents.  The 
Veteran also should be informed that he 
may provide other evidence to support his 
assertions.

2.  The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, should prepare of a summary 
of his claimed stressors.  This summary 
should include all stressor information 
supplied by the Veteran up to, and 
following, the issuance of this remand.  
The RO should forward the summary to 
JSRRC in order to attempt to verify the 
events.

3.  If, and only if, one of the claimed 
stressors is independently verified by 
the JSRRC or otherwise, the RO/AMC should 
schedule the Veteran for a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any diagnosed 
psychiatric disorder to include PTSD.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner must be informed 
of any stressor which has been 
independently verified.  A diagnosis of 
PTSD under Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
any ordered VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO/AMC should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.

6.  Thereafter, the RO/AMC should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the Veteran, he and his representative 
should be provided a supplemental SOC 
(SSOC) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




